Citation Nr: 1142103	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the lumbar spine.  

2.  Entitlement to service connection for a right and left foot disability, claimed as secondary to service-connected disability.  

3.  Entitlement to service connection for a sacral nerve disability, claimed as secondary to service-connected disability.  

4.  Entitlement to an increased rating for right knee strain with traumatic arthritis, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1981 and from August 1981 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision rendered by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) and a January 2009 decision from the St. Petersburg, Florida RO.  Custody of the Veteran's claims folder resides with the St. Petersburg, Florida RO.  

In August 2011, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial RO review of such.  

Also during the hearing before the undersigned, the Veteran alleged that the RO's failure to grant service connection for a low back disability in December 1994 amounted to clear and unmistakable error (CUE) requiring reversal.  Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

This issue, however, has not been considered by the RO, and the Board may not adjudicate it in the first instance.  As such, the issue of whether there was CUE in the December 1994 RO decision that denied service connection for low back pain is referred to the RO for appropriate action.  

The issues of entitlement to service connection for a sacral nerve disability, a bilateral foot disability, the appropriate rating for service-connected right knee disability, and entitlement to TDIU are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In December 1994, the RO denied a claim for service connection for low back disability.  While the Veteran was notified of that decision, he did not initiate an appeal.  

2.  Evidence received since the December 1994 decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current lumbar spine disability was incurred as a result of active duty service.  

4.  The Veteran has diminished sensation in his feet, an adducto-varus deformity of the left foot, and drop foot on the right side secondary to tibialis anterior dysfunction.  The weight of the probative evidence demonstrates that the right and left foot disability are caused by the service-connected arthritis of the lumbar spine.  



CONCLUSIONS OF LAW

1.  Evidence received since the December 1994 RO decision that denied service connection for low back pain is new and material; thus, the claim, now characterized as arthritis of the lumbar spine, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  The criteria for service connection for a right and left foot disability as secondary to service-connected arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2010).  VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Id.

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In this matter, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claim.  

II.  Background and Analysis

In October 1994, one week prior to his discharge from active duty, the Veteran filed a claim seeking service connection for several disabilities including a disability characterized by low back pain.  He underwent a VA examination in November 1994.  Therein, he reported that during many of his assignments he would "have to lift heavy equipment and went on to develop an achy type of back pain, mainly on the left side.  He states that he does at this time experience intermittent pain, especially when lifting.  Exposure to cold weather also aggravates this low back pain on the left side."  A physical examination revealed no loss of back motion and no functional effects were described.  The diagnosis was chronic low back strain.  An x-ray examination revealed degenerative joint disease changes with narrowing of the joint space at L5-S1 and L4-L5.  

In December 1994, the RO denied a claim for low back pain.  In doing so, the RO found that the Veteran's service treatment records were negative for complaints of or treatment for low back pain.  

While in February 1995 the Veteran filed a notice of disagreement as to other issues addressed in the December 1994 RO decision; he made no mention of the denial of service connection for low back pain.  In addition, even after a liberal reading of the document, it cannot be construed to include a denial of the claim for a low back disability.  Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim for a low back disability that would require the RO to review the decision.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

As such, the December 1994 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In July 2006, the Veteran moved to reopen his claim for service connection for a lumbar spine disability.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the evidence received since the last final denial includes numerous VA and private treatment records, the results of September 1996, October 2007, and December 2008 VA examinations, Social Security Administration disability determination records, and the Veteran and his spouse's testimony provided during the August 2011 hearing.  

The September 1996 VA examination was supposed to reveal evidence as to the current severity of the low back disability.  However, the report indicates that the Veteran was in too much pain for the examiner to conduct a physical examination.  Thus, the report contains no findings and does not include evidence as to the etiology of any current low back disability.  Hence, it is not new and material requiring that the claim be reopened.  

The October 2007 VA General Medical Examination notes the Veteran's history of a lumbar decompression/laminectomy in 2006, complaints of current back pain, and physical examination findings showing lumbar degenerative disc disease.  However, while the evidence is new, it does not include evidence as to the etiology of the disability.  Hence, the examination, alone, does not require that the claim be reopened. 

The December 2008 VA examination is focused on the Veteran's claim for service connection for a sacral nerve disability.  It does not contain evidence linking a lumbar spine disability to service.  Hence, it is not new and material to the claim.  

The SSA records reveal that the Veteran has been disabled due to a discogenic and degenerative back disorder since April 2006.  This finding, while significant, is not new and material requiring the claim to be reopened.  However, records relied upon by SSA in making that determination are new and material.  

For instance, among the records relied upon by SSA are letters from the Veteran's private physician, A. P. K., M.D.  In an April 2006 letter, the physician notes a "longstanding history of nonspecific back and neck pain, since injury in the military service in 1984.  In an August 2006 letter, the physician states that the Veteran has a chronic, progressive lumbar spine syndrome with degenerative joint disease and lateral recess stenosis "which was diagnosed and started in November 1994."  

In short, these letters include an opinion as to the etiology of the current lumbar spine disability.  While the evidence does not definitively prove that the current low back disability was incurred during service, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, after presuming the credibility of the newly submitted evidence, the Board finds that the criteria to reopen the finally denied claim have been met.  



III.  Merits Determination

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Turning to the other probative evidence of record, during the hearing before the undersigned the Veteran's indicated that he had low back pain following a car accident when serving on active duty in Saudi Arabia in 1994.  (See Transcript at 5.)  He describes reporting the accident to the Security Police Force, but acknowledges there is no record of the accident.  He described continuity of low back pain since service and provided his opinion indicating a relationship between the current disability and the in-service injury.  

The Board finds that the Veteran's testimony concerning the incurrence of a low back disability in service and continuity of low back symptoms since service is credible.  As to the Veteran's belief that the current disability is related to service, there are limits on his ability as a layperson to provide evidence as to the relationship between a low back strain and degenerative disc disease of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in Footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board may not rely exclusively on the Veteran's lay opinion as to the etiology of the current disability.  

Fortunately, there is other probative evidence supporting the claim for benefits.  As noted, the letters from Dr. A. P. K. do relate the current disability to an injury sustained during service or to the physical examination noted just two weeks after the Veteran's discharge from service.  The Board acknowledges that the low back injury was not noted in the Veteran's service treatment records; however the finding of degenerative joint disease on the lumbar spine only weeks after service discharge in conjunction with the probative evidence regarding the etiology of the current condition leads the Board to conclude that the injury to the low back was incurred in service as alleged.  

Given the foregoing, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  Accordingly, the claim is granted.  

IV.  Right and Left Foot Disabilities 

The Veteran alleges that right and left foot disabilities are secondary to service-connected right knee disability.  

In addition to the law and regulations cited above, service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

Here, while the Veteran alleges a relationship between a current right and left foot disability and the service-connected right knee disability, the evidence points to another cause of the bilateral foot disability; namely, the now-service-connected lumbar spine disability.  

For instance, in an August 2006 letter, the Veteran's podiatrist conducted a physical examination and found that the Veteran had diminished sensation in his feet, an adducto-varus deformity of the left foot, and drop foot on the right side secondary to tibialis anterior dysfunction.  The podiatrist reviewed x-rays which revealed degenerative joint disease at L4-5 and L5-S1, the results of an April 2006 MRI which revealed L4-5 compression with mild to moderate stenosis and L5-S1 degenerative disc disease, and the results of an August 2006 EMG which indicated tibialis anterior denervation right side and radiculopathy L5 and S1.  After review of such, the podiatrist provided an opinion stating that the current foot disabilities were the result of the low back disability.  

The Veteran underwent another private podiatry examination in October 2008.  At such time, a physical examination revealed diminished dorsiflexed restraint of the right foot, a drop foot deformity, limited dorsifexory range of motion of the left great toe, and degenerative changes in the tibial sesamoid.  The diagnosis was chronic pain syndrome of the bilateral feet.  The podiatrist stated that the disability was "most likely related to his failed back syndrome."  

There is no contrary medical evidence of record pointing to another cause of the right and left foot disabilities.  

Given this evidence, as well as the Veteran and his spouse's credible testimony during the hearing before the undersigned, the Board finds that the criteria for service connection for a right and left foot disability, as due to his service-connected lumbar spine disability, have been met.  

Accordingly, the claim is granted.  


ORDER

New and material evidence having been received the claim for service connection for arthritis of the lumbar spine is reopened.  

Entitlement to service connection for arthritis of the lumbar spine is granted.  

Service connection for a bilateral foot disability manifested by chronic pain syndrome and diminished sensations, to include a right foot disability manifested by drop foot and a left foot disability manifested by adducto-varus deformity is granted as secondary to service-connected arthritis of the lumbar spine.  


REMAND

In light of the Board's allowance of the claim of arthritis of the lumbar spine, additional development is warranted on the related claims of service connection for a sacral nerve disability and entitlement to TDIU.  Moreover, in light of the Veteran's credible complaints of a significantly worse right knee disability, the Board finds that a contemporaneous VA examination is required to adequately rate the service-connected disability.  

First, as to the sacral nerve disability, additional due process concerns must first be addressed prior to the Board assuming jurisdiction of the claim.  In this respect, the record reflects that the RO denied the claim for a sacral nerve injury in the January 2009 decision.  In January 2010, and within one year of the RO's decision, the Veteran filed a statement indicating that he disagreed with the RO's denial of the claim.  The following month, he filed a VA Form 9, Appeal to the Board of Veterans' Appeals.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the Board has listed this issue on the title page above, in the absence of a statement of the case and followed by the timely filing of a substantive appeal, the Board does not have jurisdiction to consider the claim.  

As to the claim for TDIU, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

Here, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation due to his low back disability.  At present, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since the Board is precluded from assigning a disability rating of the arthritis of the lumbar spine in the first instance, this matter must be remanded to the RO for a determination as to whether the criteria for TDIU are met.  

Finally, as to the claim for an increased rating for service-connected right knee disability, the Veteran's last VA examination for his right knee disability was in October 2007.  During the hearing before the undersigned he reported that he experiences more severe symptoms than that examination indicated.  (See Transcript at 30.)  For example, he reported problems with knee instability.  (See Transcript at 16.)  He also indicated that since the last VA examination, he had more pain and greater limitation of motion.  (See Transcript at 31.)  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Hence, a more contemporaneous VA examination is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

As this matter is being remanded for other reasons the Veteran should be afforded another opportunity to submit relevant private treatment records.  The Board notes, however, that while this matter is being remanded for additional medical examination, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC must issue a Statement of the Case on the issue of service connection for a sacral nerve disability claimed as secondary to service-connected disability.  Prior to doing so, the RO/AMC should consider the results of the December 2008 VA examination which appear to show a relationship between the sacral nerve disability and the service-connected arthritis of the lumbar spine.  

If the claim remains denied and the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO/AMC should return the claim to the Board for the purpose of appellate disposition. 

2.  Schedule the Veteran for a VA examination to ascertain the present severity of his service-connected right knee disability.  The relevant evidence in the claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported.  

The examiner must conduct all necessary testing of the right knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion which results in functional loss; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  

The examiner must specify whether the Veteran has any instability in the right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, after effectuating the Board's grant of service connection for arthritis of the lumbar spine, the RO/AMC must reconsider whether the criteria for TDIU are met.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


